COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                        NO.
2-06-042-CV
 
DAVID
W. SMITH, D.D.S. AND                                            APPELLANTS
WIFE, CATHY C. SMITH 
 
                                                   V.
 
WILLIAM DEAN, M.D., CARDIOVASCULAR                              APPELLEES
AND THORACIC SURGICAL GROUP
OF
WICHITA FALLS, P.A., D/B/A 
CARDIOVASCULAR AND THORACIC 
SURGICAL GROUP OF WICHITA
FALLS, 
SRIRAM SUDARSHAN, F.A.C.C.,
M.D., 
AND NORTH TEXAS CARDIOLOGY
CENTER,
L.L.P.                                                                                   
                                                                                                        
                                               ----------
             FROM THE 78TH
DISTRICT COURT OF WICHITA COUNTY
                                               ----------
                  MEMORANDUM OPINION[1]
AND JUDGMENT
                                               ----------




We have considered AAppellants= Motion For
Partial Dismissal.@  Because appellees do not oppose the motion,
it is the court's opinion that the motion should be granted; therefore, we
dismiss the appeal as to appellees Sriram Sudarshan, F.A.C.C., M.D. and North
Texas Cardiology Center, L.L.P.  See TEX. R. APP. P. 42.1(a)(1), 43.2(f).  This
case shall hereafter be styled ADavid W. Smith, D.D.S. and wife, Cathy C. Smith v. William Dean, M.D.
and Cardiovascular and Thoracic Surgical Group of Wichita Falls, P.A., d/b/a
Cardiovascular and Thoracic Surgical Group of Wichita Falls.@  
 
PER
CURIAM
 
 
PANEL D: LIVINGSTON,
DAUPHINOT, and HOLMAN, JJ.
 
DELIVERED: March 16, 2006




[1]See Tex. R. App. P. 47.4.